Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5, 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 10 of U.S. Patent No. 10136190. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim recite essentially similar subject matter as shown:
17588124
10136190


A system for presentation control of media content, the system comprising:
claim 8: A media device, comprising: 


a tuner configured to receive a media content stream containing the media content;
a tuner, wherein the tuner is operable to receive a stream of broadcasted media content that comprises one of audio/visual content and audio-only content, and wherein the media content is associated with a channel that identifies a source of the media content; 


one or more processors; and one or more memory devices having stored thereon instructions that when executed by the one or more processors cause the one or more processors to: 
and a processor system communicatively coupled to the tuner, the remote interface and the program buffer, claim 10 a memory,  


communicate the media content to a media presentation device; 
a processor system communicatively coupled to the tuner


analyze the currently presenting media content to identify whether the media content is audio/visual content or audio-only content; 
wherein the processor system is operable to: analyze one of the media content stream and an electronic program guide (EPG) information to identify one of a first characteristic and a second characteristic, wherein the first characteristic is associated with audio/visual content and the second characteristic is associated with audio-only content; 


receive a command from a remote control; 
a remote interface operable to receive a first command from a remote control, wherein the first command is communicated from the remote control in response to a user actuating a first controller of the remote control that selects the channel, wherein the remote interface is further operable to receive a second command from the remote control after receiving the first command, and wherein the second command is initiated in response to the user actuating one of a second controller, a third controller and a fourth controller of the remote control;


in response to receiving the command, perform a skip track forward operation that skips presentation from a currently presenting song to the beginning of a next song when the media content is identified as audio-only content; and
wherein when the audio-only content is presented, the processor system is further operable to: perform a skip track forward operation that advances presentation from a currently presenting song to a next song in the broadcasted media content stream when the second command from the remote control is received in response to the user actuation of the second controller.


in response to receiving the command, perform a fast forward operation that presents the media content at a faster than normal speed when the media content is identified as audio/visual content.
wherein when the audio/visual content is presented, the processor system is further operable to: perform a first audio/visual content trick function operation when the second command from the remote control is received in response to the user actuation of the second controller; perform a second audio/visual content trick function operation when the second command from the remote control is received in response to the user actuation of the third controller, perform a third audio/visual content trick function operation when the second command from the remote control is received in response to the user actuation of the fourth controller, wherein the first audio/visual content trick function operation, the second audio/visual content trick function operation and the third audio/visual content trick function operation are different audio/visual content trick function operations


While the ‘190 patent does not explicitly teach the response to a commend while in an audio/visual mode or while presenting content identified as audio/visual content comprises the recited fast forward operation for presenting audio/visual content at a faster speed Examiner takes official notice that presenting audio/visual content at a faster speed comprises a well-known trick play functionality of a media controller, media user interface, and/or media remote controller and as such an average skilled practitioner in possession of the ‘190 patent claims would have been reasonably expected to permute among well known functions of a media controller, remote, etc. to direct the claimed particular audio-only and audio/visual functionality as the claimed subject matter amounts to no more than simple substitution of a well-known functionality upon receipt of an audio/visual type command by a device practicing the ‘190 claims. Furthermore the ordinarily skilled artisan would have been able to accomplish the simple substitution described as doing so would not have been “uniquely challenging or difficult for one of ordinary skill in the art,” that is, without undue experimentation and further the proposed modification would have been well within the purview of the ordinary skilled artisan and expected to generate only predictable results.

Furthermore Claims 5, 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 12-16 of U.S. Patent No. 10440438 and claims 1, 3-6, 10, 12-14 of U.S. Patent No. 11259094. The claims of the ‘438 and ‘094 patent recite an essentially similar invention to that of the ‘190 patent and are similarly rejected.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  5-7, 9-14, 16-18 rejected under 35 U.S.C. 103 as being unpatentable over Mori: 6208802 further in view of Namai: 20090055557 hereinafter Nam.

Regarding claim 5 - Mori teaches:
	A system for presentation control of media content, the system comprising: 
a tuner configured to receive a media content stream containing the media content (Mori: Col 7:41-8:64; Col 12:1-13:45; 33:20-34:61; Fig 3-6, 13A, 14A: playback device for buffering of a DVD or stream comprising a volume region with video and audio management information suitable to be read and determine and direct functionality as a video player, audio player with video functionality and/or audio only player dependent upon volume region or other embedded metadata);
one or more processors; and one or more memory devices having stored thereon instructions that when executed by the one or more processors cause the one or more processors to: 
a processor system utilizing instructions that: accesses the media content stored in the program buffer (Mori: Col 7:41-8:64; Col 12:1-13:45; 18:01-20:64; 33:20-34:61: Fig 10, 11, 12, 13A, 14A: CPU for controlling operations of a media player said player communicatively coupled to an output device);
communicate the media content to a media presentation device a processor system that: accesses the media content stored in the program buffer (Mori: Col 7:41-8:64; Col 12:1-13:45; 18:01-20:64; 33:20-34:61: Fig 10, 11, 12, 13A, 14A: CPU for controlling operations of a media player said player communicatively coupled to an output device);
analyze the currently presenting media content to identify whether the media content is audio/visual content or audio-only content (Mori: Col 7:41-8:64; Col 11:57-11:63; 12:1-13:45; 18:01-20:64; 33:20-34:61; 20:30-20:65; 33:20-34:61:  Fig 10, 11, 12, 13A, 14A: user selection or programmatic determination of particular reproduction mode comprising an audio only or video mode wherein the media presented in the mode comprises a plurality of songs); 
receive a command from a remote control (Mori: Col 11:57-11:63; 18:01-20:64; Fig 10: a remote control reception service receives an audio only, video, trick play, skip, jump, high-speed playback, etc. command from a remote control) 
in response to receiving the command, perform a skip track forward operation that skips presentation from a currently presenting song to the beginning of a next song when the media content is identified as audio-only content  (Mori: Col 11:57-11:63; 18:01-20:64; Fig 10: system operates to receive a skip, jump, high-speed playback command in an audio-only mode; further, subsequent commands control distinct aspects of audio-only playback);
in response to receiving a second command, perform a fast forward operation that presents the media content at a faster than normal speed when the media content is identified as audio/visual content (Mori: Col 11:57-11:63; 18:01-20:64; Fig 10: system operates to receive a skip, jump, high-speed playback command in an audio/visual mode; further, subsequent commands control distinct aspects of audio/visual playback).

Mori strongly suggests but does not explicitly teach wherein a first function, command, etc. controls divergent presentations of audio-only and audio/visual content using different playback commands dependent upon an audio-only or audio/visual playback model. 

In a related field of endeavor Nam teaches a system and method for controlling playback of media using discrete media category user interface screens wherein a media category such as audio/visual and audio only comprises a particular set of button actuated commands relevant to the particular media category (Nam: ¶ 147-151, 198-121: Fig 5, 10, 11, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to map the discrete interface elements directed to audio/visual and audio only media such as those taught the various Mori taught remote controller keys. The average skilled practitioner would have been motivated to do so for the purpose of realizing media type controls using a streamlined remote control interface and would have expected predictable results therefrom.

While the Mori in view of Nam does not explicitly teach the response to a command while in an audio/visual mode or while presenting content identified as audio/visual content comprises the trick play utility taught by the prior art, such as the Mori in view of Nam taught fast forward operation, command, etc. and the Mori in view of Nam faster speed operation, command, etc. Further Mori in view of Nam  teaches the diverse assignment of functionality to an invoked command based on particular metadata read by the devices. As such It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to permute or otherwise map the taught functions of a media controller, remote, etc. to direct the claimed particular audio-only and audio/visual functionality as the claimed subject matter amounts to no more than simple substitution of a well-known functionality upon receipt of an audio/visual type command by a device practicing the Mori in view of Nam system and method. Furthermore the ordinarily skilled artisan would have been able to accomplish the simple substitution described as doing so would not have been “uniquely challenging or difficult for one of ordinary skill in the art,” that is, without undue experimentation and further the proposed modification would have been well within the purview of the ordinary skilled artisan and expected to generate only predictable results.

Regarding claim 6 – Mori in view of Nam teaches or suggests:
The system of claim 5, further comprising instructions to store the received media content in a program buffer and communicate the media content stored in the program buffer to the media presentation device (Mori: Col 7:41-8:64; Col 12:1-13:45; 18:01-20:64; 33:20-34:61: Fig 10, 11, 12, 13A, 14A: CPU for controlling operations of a media player said player communicatively coupled to an output device).

Regarding claim 7 – Mori in view of Nam teaches or suggests:
The system of claim 5, wherein analyzing the currently presenting media content to identify whether the media content is audio/visual content or audio- only content comprises analyzing at least one of the currently presenting media content and electronic program guide (EPG) information  to identify one of a first characteristic and a second characteristic of the currently presenting media content (Mori: Col 7:41-8:64; Col 12:1-13:45; 18:01-20:64; 33:20-34:61; 20:30-20:65; 33:20-34:61:  Fig 10, 11, 12, 13A, 14A: system programmatically determines if a media comprises an audio only or audio/visual media), wherein the first characteristic is associated with audio/visual content and the second characteristic is associated with audio-only content, and determining, based on the identified one of the first characteristic and the second characteristic, whether the currently presenting media content provides audio/visual content or provides audio-only content, wherein the audio- only content comprises a series of a plurality of songs and limited visual content in the received media content  (Mori: Col 7:41-8:64; Col 12:1-13:45; 18:01-20:64; 33:20-34:61; 20:30-20:65; 33:20-34:61:  Fig 10, 11, 12, 13A, 14A: user selection or programmatic determination of particular reproduction mode whereby a media content item is determined to comprise audio /video content or audio-only content).

Regarding claim 9 – Mori in view of Nam teaches or suggests: 
The system of claim 5, further comprising instructions to determine at least one of a beginning and an end for each of a plurality of songs based on metadata provided with the songs (Mori: Col 22:54-23: beginning and end read for at least a plurality of songs wherein the songs comprise video objects and also discusses cell start and end pointers, addresses, etc. for audio objects, presumably also songs and/or other audio content with a discrete start and end time); when the media device has determined that the currently presenting media content provides audio-only content (Mori: Col 7:41-8:64; Col 12:1-13:45; 18:01-20:64; 33:20-34:61; 20:30-20:65; 33:20-34:61:  Fig 10, 11, 12, 13A, 14A: user selection or programmatic determination of particular reproduction mode comprising an audio only or video mode wherein the media presented in the mode comprises a plurality of songs).


Regarding claim 10 – Mori in view of Nam teaches or suggests:
 The system of claim 9, wherein the metadata provided with each song includes at least one of an artist's name, a song title, an album name, a song label, and a recording date, and wherein determining at least one of a beginning and an end for each of the plurality of songs comprises monitoring the metadata for changes to the at least one of an artist's name, a song title, an album name, a song label, and a recording date  (Mori: Col 7:41-8:64; Col 12:1-13:45; 33:20-34:61; Fig 3-6, 13A, 14A: system reads a title set for audio only or audio/video); (Nam: ¶ 134, 163-168: titles of media read, displayed, etc.).

Regarding claim 11 – Mori in view of Nam teaches or suggests:
The system of claim 5, further comprising instructions to: receive a second command from the remote control; in response to receiving the second command, perform a skip track backward operation that skips presentation from a currently presenting song to the beginning of a previously received song when the media content is identified as audio-only content; and in response to receiving the second command, perform a fast rewind operation that presents the media content in reverse at a faster than normal speed when the media content is identified as audio/visual content.

Regarding claim 12 – the claim is considered substantially similar to claim 5 and is similarly rejected.

Regarding claim 13 – the claim is considered substantially similar to claim 6 and is similarly rejected.

Regarding claim 14 – the claim is considered substantially similar to claim 7 and is similarly rejected.

Regarding claim 16 – the claim is considered substantially similar to claim 9 and is similarly rejected.

Regarding claim 17 – the claim is considered substantially similar to claim 10 and is similarly rejected.

Regarding claim 18 – the claim is considered substantially similar to claim 11 and is similarly rejected.

Claims 8, 15 rejected under 35 U.S.C. 103 as being unpatentable over Mori: 6208802 further in view of Namai: 20090055557 hereinafter Nam as applied to claims 5-7, 9-14, 16-18 supra and further in view of Sariya: 20100303448 hereinafter Sar.

	
Regarding claim 8
Mori teaches:
The system of claim 7, wherein determining whether the currently presenting media content provides audio/visual content or provides audio-only content comprises: 
 audio-only content comprising audio information corresponding to a particular song that is currently being presented from at least one speaker that is controlled by the media device  (Mori: Col 7:41-8:64; Col 12:1-13:45; 18:01-20:64; 33:20-34:61; 20:30-20:65; 25:50-28:6, 33:20-34:61:  Fig 10, 11, 12, 13A, 14A: determined audio only content delivered through at least a speaker), wherein the audio-only content further includes image information that is currently being presented on at least one display that is controlled by the media device (Mori: Col 11:30-12:48; 13:48-14:25, 17:20-19:13, 25:50-28:6: metadata is used to populate menus for selection among media titles for an upcoming media and to display data related to a current media title) wherein the image information of the audio-only content that indicates the title of the particular song (Nam: ¶ 134; Fig 5);
accessing  information that has been stored on a memory of the media device, wherein the information includes a list of titles, media, etc. that are accessible by the media device (Mori: Col 7:41-8:64; Col 12:1-13:45; 18:01-20:64; 33:20-34:61; 20:30-20:65; 33:20-34:61; Fig 10, 11, 12, 13A, 14A: system programmatically determines media information such as if a media comprises an audio only or audio/visual media, descriptors, etc. thereof); (Nam: ¶ 134; Fig 5: descriptor read and media information displayed), and 
wherein for each one of the titles listed in the information, each title includes a descriptor that describes the media content that is currently in the stream of media content of that particular title  (Mori: Col 7:41-8:64; Col 12:1-13:45; 18:01-20:64; 33:20-34:61; 20:30-20:65; 33:20-34:61; Fig 10, 11, 12, 13A, 14A: descriptors buffered in relation to titles); (Nam: ¶ 134; Fig 5: descriptor read and media information displayed); and 
analyzing the descriptor of a currently presenting channel listed in the title to determine whether the currently received channel provides audio/visual content or provides audio-only content, wherein the audio/visual content is determined when the descriptor corresponds to the first characteristic that is associated with audio/visual type media content, and wherein the audio-only content is determined when the descriptor corresponds to the second characteristic that is associated with audio-only type media content (Mori: Col 7:41-8:64; Col 12:1-13:45; 18:01-20:64; 33:20-34:61; 20:30-20:65; 33:20-34:61; Fig 10, 11, 12, 13A, 14A: system programmatically determines media information such as if a media comprises an audio only or audio/visual media, descriptors, etc. thereof); ((Nam: ¶ 147-151, 198-121, 134; Fig 5, 10-12, etc.: descriptor read and media information displayed, used to direct implementation of a set of button actuated commands, etc.).

Mori in view of Nam does not explicitly discuss determining a content type based on analyzing an EPG, channels therein, descriptors thereof to identify one of a first characteristic and a second characteristic of the currently presenting media content further comprises: identifying the title, artist or descriptor of the audio-only content from the EPG information to determine channel characteristics that the second characteristic is associated with the audio-only content. As a preliminary matter the instant specification teaches the presence and display of metadata including artist, title, etc. as well known (please see instant PGPub: 20200037037 ¶ 70, etc.).
wherein for each one of the channels listed in the EPG information, each channel includes a descriptor that describes the media content that is currently in the stream of media content of that particular channel; and 
analyzing the descriptor of a currently presenting channel listed in the EPG information to determine whether the currently received channel provides audio/visual content or provides audio-only content, wherein the audio/visual content is determined when the descriptor corresponds to the first characteristic that is associated with audio/visual type media content, and wherein the audio-only content is determined when the descriptor corresponds to the second characteristic that is associated with audio-only type media content.

In a related field of endeavor Sar teaches a system and method for displaying an electronic program guide comprising audio only, video only, etc. content metadata, descriptors, etc. as well as the reading, displayed, etc. of metadata in association with a particular media channel (Sar: ¶ 52-57; Fig 2, 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to associate particular metadata categories with a particular media content type for display upon an EPG such as that taught or suggest by Sar and to direct the operation of the Mori in view of Nam system and method thereby. The average skilled practitioner would have been motivated to do so for the purpose of providing a user with access to a desired media and expedited control over the selection and delivery of the desired media based on a content type of the desired media and would have expected predictable results therefrom.

Regarding claim  15 – the claim is considered substantially similar to claim 8 and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/               Primary Examiner, Art Unit 2654